                                                                   USDCSDNY
                                                                   DOCUMENT
                                                                                 -------
                                                                   ELECTRONICALLy FILED
UNITED STATES DISTRICT COURT                                       DOC#: ---.--.~-.,-x-
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:   3., 3•
                                                                                   3Q
SOMA SENGUPTA,

                             Petitioner,
                                                            1:16-cv-06967 (ALC)
                    -against-

THE ATTORNEY GENERAL OF THE STATE                           ORDER
OF NEW YORK,

                             Respondent.

ANDREW L. CARTER, JR., United States District Judge:

      The Court is in receipt of Petitioner's letter dated February 20, 2020, requesting a time

extension. Petitioner's request is hereby GRANTED. Accordingly, Petitioner shall submit her

objection to Magistrate Judge Gorenstein's Report & Recommendatimrby March 18, 2020.

SO ORDERED.

Dated: March 3, 2020
       New York, New York

                                              ~~ARz.~~
                                                  United States District Judge




                                                                    COPIES MAJ.LED
